Matter of McCormick (2014 NY Slip Op 05986)
Matter of McCormick
2014 NY Slip Op 05986
Decided on August 27, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 27, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
MARK C. DILLON, JJ.


1994-09586	ON

[*1]In the Matter of William L. McCormick, admitted as William Langton McCormick, a disbarred attorney. (Attorney Registration No. 1443175)

DECISION & ORDERMotion by William L. McCormick for reinstatement to the Bar as an attorney and counselor-at-law. Mr. McCormick was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on October 18, 1972, under the name William Langton McCormick. By decision and order on motion of this Court dated January 23, 1995, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. McCormick and the issues were referred to the Honorable Joseph Jaspan, as Special Referee, to hear and report. By opinion and order of this Court dated December 4, 1995, Mr. McCormick was disbarred, effective immediately, based on eight charges of professional misconduct (see Matter of McCormick,  219 AD2d 230). By decision and order on motion of this Court dated June 27, 2013, Mr. McCormick's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. McCormick's current fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, William Langton McCormick is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of William Langton McCormick to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, SKELOS and DILLON, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court